UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2012 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:001-11038 NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 41-0857886 (I.R.S. Employer Identification No.) 4201 Woodland Road Circle Pines, Minnesota55014 (Address of principal executive offices) (Zip code) (763) 225-6600 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [x] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES [x] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [x] As of January 11, 2013, there were 4,418,821 shares of common stock of the registrant outstanding. NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION FORM 10-Q November 30, 2012 TABLE OF CONTENTS Description Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of November 30, 2012 (unaudited) and August 31, 2012 3 Consolidated Statements of Operations (unaudited) for the Three Months Ended November 30, 2012 and 2011 4 Consolidated Statements of Comprehensive Income (unaudited) for the Three Months Ended November 30, 2012 and 2011 5 Consolidated Statements of Cash Flows (unaudited) for the Three Months Ended November 30, 2012 and 2011 6 Notes to Consolidated Financial Statements (unaudited) 7-17 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18-32 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 32 PART II. OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Mine Safety Disclosures 34 Item 5. Other Information 34 Item 6. Exhibits 34-35 SIGNATURE PAGE 36 EXHIBIT INDEX 37 This quarterly report on Form 10-Q contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and are subject to the safe harbor created by those sections.For more information, see “Part I. Financial Information – Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations– Forward-Looking Statements.” 1 As used in this report, references to “NTIC,” the “Company,” “we,” “our” or “us,” unless the context otherwise requires, refer to Northern Technologies International Corporation and its wholly owned subsidiaries, NTI Facilities, Inc. and Northern Technologies Holding Company, LLC, and its majority owned subsidiaries, Zerust Prevenção de Corrosão S.A. and NTI Asean LLC, all of which are consolidated on NTIC’s consolidated financial statements. NTIC’s consolidated financial statements do not include the accounts of any of its joint ventures.Except as otherwise indicated, references in this report to NTIC’s joint ventures do not include NTIC’s majority owned Brazilian subsidiary, Zerust Prevenção de Corrosão S.A., or NTIC’s majority owned subsidiary, NTI Asean LLC, which is a holding company that holds investments in eight entities that operate in the Association of Southeast Asian Nations (ASEAN) region, including the following countries:China, Indonesia, Korea, Malaysia, Philippines, Singapore, Taiwan and Thailand. As used in this report, references to “Zerust Brazil” refer to NTIC’s majority owned Brazilian subsidiary, Zerust Prevenção de Corrosão S.A. As used in this report, references to “NTI Asean” refer to NTIC’s majority owned holding company subsidiary,NTI Asean LLC. As used in this report, references to “HNTI” refer to NTIC’s joint venture in India, Harita NTI Limited. As used in this report, references to “EXCOR” refer to NTIC’s primary joint venture in Germany, Excor Korrosionsschutz – Technologien und Produkte GmbH. All trademarks, trade names or service marks referred to in this report are the property of their respective owners. 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF NOVEMBER 30, 2012 (UNAUDITED) AND AUGUST 31, 2012 (AUDITED) November 30, 2012 August 31, 2012 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Receivables: Trade excluding joint ventures, less allowance for doubtful accounts of $20,000 at November 30, 2012 and August 31, 2012 Trade joint ventures Fees for services provided to joint ventures Income taxes Inventories Prepaid expenses Deferred income taxes Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS: Investments in joint ventures Deferred income taxes Patents and trademarks, net Other Total other assets Total assets $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES: Current portion of note payable Accounts payable Accrued liabilities: Payroll and related benefits Deferred joint venture royalties Other Total current liabilities NOTE PAYABLE, NET OF CURRENT PORTION (Note 7) COMMITMENTS AND CONTINGENCIES (Note 13) EQUITY: Preferred stock, no par value; authorized 10,000 shares; none issued and outstanding — — Common stock, $0.02 par value per share; authorized 10,000,000 shares; issued and outstanding 4,418,821 and 4,403,656, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Stockholders’ equity Non-controlling interest Total equity Total liabilities and equity $ $ See notes to consolidated financial statements. 3 NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 Three Months Ended November 30, 2012 November 30, 2011 NET SALES: Net sales, excluding joint ventures $ $ Net sales, to joint ventures Total net sales Cost of goods sold Gross profit JOINT VENTURE OPERATIONS: Equity in income of joint ventures Fees for services provided to joint ventures Total joint venture operations OPERATING EXPENSES: Selling expenses General and administrative expenses Expenses incurred in support of joint ventures Research and development expenses Total operating expenses OPERATING INCOME INTEREST INCOME INTEREST EXPENSE ) ) OTHER INCOME — INCOME BEFORE INCOME TAX EXPENSE INCOME TAX EXPENSE NET INCOME NET INCOME (LOSS) ATTRIBUTABLE TO NON CONTROLLING INTEREST ) NET INCOME ATTRIBUTABLE TO NTIC $ $ NET INCOME ATTRIBUTABLE TO NTIC PER COMMON SHARE: Basic $ $ Diluted $ $ WEIGHTED AVERAGE COMMON SHARES ASSUMED OUTSTANDING: Basic Diluted See notes to consolidated financial statements. 4 NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPRENSIVE INCOME (UNAUDITED) FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 Three Months Ended November 30, 2012 November 30, 2011 NET INCOME $ $ OTHER COMPREHENSIVE INCOME (LOSS) –FOREIGN CURRENCY TRANSLATIONADJUSTMENT ) COMPREHENSIVE INCOME (LOSS) ) COMPREHENSIVE INCOME (LOSS) ATTRIBUTABLE TO NONCONTROLLING INTERESTS ) COMPREHENSIVE INCOME (LOSS) ATTRIBUTABLE TO STOCKHOLDERS $ $ ) See notes to consolidated financial statements. 5 NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) THREE MONTHS ENDED NOVEMBER 30, 2 Three Months Ended November 30, November 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Expensing of fair value of stock options vested Depreciation expense Amortization expense Equity in income from joint ventures ) ) Changes in current assets and liabilities: Receivables: Trade, excluding joint ventures ) ) Trade, joint ventures ) Fees for services receivables, joint ventures ) Income taxes ) ) Inventories ) ) Prepaid expenses and other ) ) Accounts payable ) Income tax payable ) Accrued liabilities ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Dividends received from joint ventures Additions to property and equipment ) ) Effect of Asean consolidation on cash (Note 2) — Additions to patents ) ) Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of note payable ) ) Dividend received by non controlling interest ) — Proceeds from employee stock purchase plan Proceeds from exercise of stock options — Net cash provided by financing activities EFFECT OF EXCHANGE RATE CHANGES ON CASH: ) ) NETINCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ See notes to consolidated financial statements. 6 NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.INTERIM FINANCIAL INFORMATION In the opinion of management, the accompanying unaudited consolidated financial statements contain all necessary adjustments, which are of a normal recurring nature, and present fairly the consolidated financial position of Northern Technologies International Corporation and its subsidiaries (the Company) as of November 30, 2012 and August 31, 2012 and the results of their operations for the three months ended November 30, 2012 and 2011 and their cash flows for the three months ended November 30, 2012 and 2011, in conformity with accounting principles generally accepted in the United States of America (U.S. GAAP). Certain amounts reported in the consolidated financial statements for the previous reporting periods have been reclassified to conform to the current period presentation.These reclassifications did not have a material impact on the Company’s previously reported consolidated balance sheets or statements of cash flows. These consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes contained in the Company’s annual report on Form 10-K for the fiscal year ended August 31, 2012.These consolidated financial statements also should be read in conjunction with the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” section appearing in this report. Operating results for the three months ended November 30, 2012 are not necessarily indicative of the results that may be expected for the full fiscal year ending August 31, 2013. The Company evaluates events occurring after the date of the consolidated financial statements requiring recording or disclosure in the consolidated financial statements. 2.NTI ASEAN NTI Asean LLC (NTI Asean) is an entity that holds investments in eight entities operating in the Association of Southeast Asian Nations (ASEAN) region, including the following countries: China, Indonesia, Korea, Malaysia, Philippines, Singapore, Taiwan and Thailand. Prior to September 1, 2012, the Company owned 50% of NTI Asean, which it considered to be less than a majority, of the equity and voting rights and accounted for its investment using the equity method.On September 1, 2012, the Company obtained an additional 10% ownership interest in NTI Asean in exchange for a license agreement, and thereafter holds 60% of the equity and voting rights of NTI Asean. The Company accounted for the transaction resulting in the additional ownership as a business combination.Beginning in the first quarter of fiscal 2013, the Company consolidated the results of NTI Asean.Immediately prior to the transaction, the Company re-measured the fair value of NTI Asean and determined that there was no difference between the fair value and the book value of the entity.As a result, there was no accounting impact related to the business combination in the statement of operations. 7 The Company determined the fair value of NTI Asean using the capitalized income method, including a capitalization rate of 25%.The allocation of the total transaction amount was as follow: The allocation of the total transaction amount was as follow: Net assets acquired (liabilities assumed): Cash and cash equivalents $ Accounts receivables Investments in JV Value of assets $ Purchase price: Fair value of non-controlling interest $ Value of previously held interest Told consideration $ The following is a summary of certain line items of the Company’s consolidated statement of operations for the three months ended November 30, 2011 as reported and on a pro forma basis, assuming the consolidation of NTI Asean on the Company’s consolidated financial statements as of the beginning of such period: As Reported NTI Asean Eliminated in Consolidation Pro Forma Net sales $ $
